DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 04 September 2020 has been considered.
	Claims 1-38 and 43-60 have been cancelled.  Claims 39-42 have been considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. AAO64994.1 (published 25 June 2003).
GenBank Accession No. AAO64994.1 describes the amino acid sequence of a synthetic fluorescent protein.  A sequence alignment is presented below which compares the GenBank fluorescent protein (bottom) and the fluorescent protein of SEQ ID NO: 58 of the present application (top).  Compared to SEQ ID NO: 58, the GenBank fluorescent protein includes the mutations N11K, D26E, L93M, T113C, I157V, N166G, A167G and C195R.



SEQ ID NO: 58 (top) versus GenBank Accession No. AAO64994.1 (bottom)

    PNG
    media_image1.png
    515
    975
    media_image1.png
    Greyscale


Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. ACV52378.1 (published 24 July 2016).
GenBank Accession No. ACV52378.1 describes the amino acid sequence of a fluorescent protein from Lobophyllia hemprichii.  A sequence alignment is presented below which compares the GenBank fluorescent protein (bottom) and the fluorescent protein of SEQ ID NO: 58 of the present application (top).  Compared to SEQ ID NO: 58, the GenBank fluorescent protein includes the mutations N11K, A127P and C195R.






SEQ ID NO: 58 (top) versus GenBank Accession No. ACV52378.1 (bottom)

    PNG
    media_image2.png
    529
    975
    media_image2.png
    Greyscale


Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. PDB: 2VVH_A (published 10 October 2012).
GenBank Accession No. PDB: 2VVH_A describes the amino acid sequence of a fluorescent protein from Lobophyllia hemprichii.  A sequence alignment is presented below which compares the GenBank fluorescent protein (bottom) and the fluorescent protein of SEQ ID NO: 58 of the present application (top).  Compared to SEQ ID NO: 58, the GenBank fluorescent protein includes the mutation F191L.






SEQ ID NO: 58 (top) versus GenBank Accession No. PDB: 2VVH_A (bottom)

    PNG
    media_image3.png
    554
    975
    media_image3.png
    Greyscale


Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PIR Accession No. JQ1514 (published 03 December 1999).
PIR Accession No. JQ1514 describes the amino acid sequence of a fluorescent protein from Aequorea victoria.  A sequence alignment is presented below which compares the PIR fluorescent protein (bottom) and the fluorescent protein of SEQ ID NO: 58 of the present application (top).  Compared to SEQ ID NO: 58, the PIR fluorescent protein includes the mutations D28E, R119E, T154V and Y169L.






SEQ ID NO: 58 (top) versus PIR Accession No. JQ1514 (bottom)

    PNG
    media_image4.png
    510
    975
    media_image4.png
    Greyscale


Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. AFH02977.1 (published 10 April 2012).
GenBank Accession No. AFH02977.1 describes the amino acid sequence of a synthetic red fluorescent protein.  A sequence alignment is presented below which compares the GenBank fluorescent protein (bottom) and the fluorescent protein of SEQ ID NO: 59 of the present application (top).  Compared to SEQ ID NO: 59, the GenBank fluorescent protein includes the mutations T21S, V22M, H41T, N42Q, V44A, V71A, C117T, F118L, I125R, V127T, S131P, R153E, S179T and T217S.





SEQ ID NO: 59 (top) versus GenBank Accession No. AFH02977.1 (bottom)

    PNG
    media_image5.png
    522
    975
    media_image5.png
    Greyscale


Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaner et al. (Nature Biotechnology, 22(12): 1567-1572, 2004).
Shaner et al. describe several variants of the Discosoma sp. fluorescent protein (abstract).  Figure 2 presents a sequence alignment which compares the amino acid sequence of the wild type Discosoma sp. fluorescent protein (denoted DsRed) versus the amino acid sequences of seven different variants.  The amino acid sequence of the wild type DsRed fluorescent protein is 100% identical with SEQ ID NO: 59 of the present application.  Compared to the wild type DsRed amino acid sequence (and, hence SEQ ID NO: 59), the mRFP1 variant includes the mutations T21S, H41T, N42Q, V44A, V71A, F124L, I125R, V127T, R153E, H162K, K163M, V175A, S179T, I180T, Y192A, H222S, L2223T and F224G.  The mCherry variant includes the mRFP1 mutations and also the mutation R17H, and the mOrange variant includes the mRFP1 mutations as well as the mutation L174T.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 39 does not recite something significantly different than a judicial exception.   Claim 39 encompasses a naturally-occurring protein, whether isolated, synthetic or recombinant or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as it is not markedly different than the protein of GenBank Accession No. ACV52378.1, GenBank Accession No. PDB: 2VVH_A or PIR Accession No. JQ1514 (see the 102 rejections above) as they occur in nature.

Allowable Subject Matter
Claim 40 is allowed.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication Nos. 2009/0203035, 2006/0008878, 2006/0003420, 2005/02449321, 2005/0196768, 2005/0149994, 2004/0171107 and 2003/0059835 describe various mutants of the Discosoma sp. red fluorescent protein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652